Title: From Thomas Jefferson to Bernard Peyton, 30 August 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Aug. 30. 25.
There are arrived at N. York, and now on their way to your address 37. cases of Marble, to witT.J. No 1.—to 31. inclusive for the University of Virga andT.J./M No 32—to 37 inclusive for my own use at Monticello.I have given notice to mr Brockenbro’ to look to the transportation of the first 31. to the University, desiring him not to mix with them the last 6. boxes of my own that I may have no mixture of my accts with those of the Univty. my 6. boxes probably 2. or 3. tons weight must pray you to send up by the trusty Milton boats after their arrival.I presume you have an acct with the University and require mr Brockenbrough to keep you in funds to meet these expenses. the freight, duties Etc. of these articles to be remitted to mr Thompson will be heavy. Affectly your’sTh: J.